Exhibit Joe’s Jeansto Restate Previously Issued Financial Statements Joe’s Jeans Receives Nasdaq Notice of Noncompliance Due to its Delayed Form 10-K LOS ANGELES, CALIFORNIA, March 24, 2009 – Joe’s Jeans Inc. (the “Company”) (NASDAQ: JOEZ) announced today that it will amend and restate certain of its previously issued financial statements and other financial information to revise the accounting treatment of its acquisition of JD Holdings, Inc. (“JD Holdings”) completed in October 2007.In light of the pending restatement, the previously issued financial statements and other financial information contained in the Company’s Forms 10-Q for the quarters ended February 28, 2008, May 31, 2008 and August 31, 2008 should no longer be relied upon.Additionally, the Company will not file its Form 10-K for the year ended November 30, 2008 until the restatement has been completed. For the nine month period ended August 31, 2008, the Company previously reported earnings per share of $0.09.As a result of its restatement, the Company expects for the nine month period ended August 31, 2008 restated earnings per share of $0.06.For the fourth quarter of fiscal 2008, the Company expects earnings per share of $0.02, at the high end of its previously announced guidance, before consideration of any non-cash charges.Finally, for the first quarter of fiscal 2009, the Company expects earnings per share of $0.01, before consideration of any non-cash charges, and 5% to 8% growth in its top line. On February 6, 2007 and June 25, 2007, the Company entered into an amended Merger Agreement with JD Holdings to acquire its business, which included all right, title and interest in its intellectual property, which included the Joe’s®, Joe’s Jeans™ and “JD” related brand and marks.The merger was completed on October 25, 2007.The merger was accounted for as a purchase under U.S. generally accepted accounting principles. Accordingly, management allocated the purchase price to the assets and liabilities of JD Holdings in its financial statements as of the completion of the mergeras determined by the Company's valuations.The valuations of intangible assets, income taxes and certain other items were completed during the second quarter of fiscal 2008.In addition, under the merger agreement, Mr.
